Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-20 are pending in this Office Action

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 10-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claims 10-13, and 15: 
3-Prong Analysis for “means-type” claim limitations

(B) the term is modified by functional language, typically linked by the transition
word “load balance”, configured to”.
(C) the term is not modified by sufficient definite structure for performing the
claimed function. Applicant's specification is devoid of sufficient disclosure of structure
for these terms as required by 112 second paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-10, 13-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter (US20120271964) hereafter referred to as “Porter”.

Regarding to claim 1:
    Porter disclose A method comprising:
receiving, by a computing device comprising a processor device (Porter [0027] a network device … its processor), a first request directed to a load balancer to load balance requests based on a first request selection instruction (Porter, Fig. an electronic device receives a request; obtains a current state from each of a plurality of electronic devices; and selects one of the plurality of electronic devices to service the request based on the current state of each of the plurality of electronic devices. [0025] a load balancer may maintain a record (e.g., a table) of the state values of the network devices under its management … consult the states of the network devices upon receiving a request. [0020] "underused" (state) network devices may represent cool spots where this diverted load may be preferentially directed to maintain better overall balance. Also see table 1 for states of devices 110 preferentially directed to load balance requests. [0023] a load balancer may receive a request from, for example, a client, as illustrated in STEP 210. Note: a current state of electronic device is selection instruction) 
selecting a first particular load balancer driver from a plurality of load balancer drivers based on a load balancer table that correlates request selection instructions to corresponding load balancer drivers of the plurality of load balancer drivers ([0005] selects one of the plurality of electronic devices to service the request based on the current state of each of the plurality of electronic devices [0025-26] a load balancer may maintain a record (e.g., a table) of the state values of the network devices under its management … Based on the current states of the network devices, the load balancer may select a specific network device to service the request, as illustrated in STEP 230. [0012] network devices, such as intermediary network devices or proxy devices … between a client and a backend server, acting as a conduit between the client and the server [0013] each network device 110 is a non-endpoint device. For example, network devices 110 may be network intermediary devices, proxy devices, or caching devices. Note: network device 110 (non-endpoint/intermediary) is load balancer driver)
causing subsequent requests that are encompassed by the first request selection instruction directed to the load balancer to be load balanced by the first particular load balancer driver (Porter, [0005] Each of the plurality of states in the state model indicates a discrete level of workload for the plurality of electronic devices. [0017] state value may be represented as a SNMP (Simple Network Management Protocol) variable, or encoded as a HTTP response code, or implemented as simple text (e.g., within a HTML (Hypertext Markup Language) or text document) … insulating device behavior from load balancing concerns. [0025-26] a load balancer may maintain a record (e.g., a table) of the state values of the network devices under its management. Periodically or from time to time, the load balancer may poll each network device for its current state value and update the corresponding record entry for the network device. The load balancer may use this record when it needs to consult the states of the network devices upon receiving a request … Based on the current states of the network devices, the load balancer may select a specific network device to service the request. Note: network device 110 (non-endpoint/intermediary) is load balancer driver; discrete state level (e.g SNMP, encoded HTTP, HTML) of network device 110 instructs/causes subsequent requests(e.g SNMP, encoded HTTP, HTML) directed to the load balancer to be load balanced by the corresponding first particular load balancer driver)
Regarding to claim 4:
The method of claim 1 wherein the first request selection instruction comprises instructions to load balance requests sent to a particular port (Porter, [0005] an electronic device receives a request [0014] network devices 110 may be caching devices [0016] a caching device's responses to ICMP (Internet Control Message Protocol) pings and port 80 HTTP (Hypertext Transfer Protocol) GETs).
Regarding to claim 5:
The method of claim 1 wherein the first request selection instruction comprises instructions to load balance requests that utilize a particular protocol (Porter, [0016] ICMP (Internet Control Message Protocol) … HTTP (Hypertext Transfer Protocol). [0017] each state value may be represented as a SNMP (Simple Network Management Protocol) variable … HTTP)
Regarding to claim 7:
The method of claim 1 further comprising:
receiving, from the first particular load balancer driver, first selection information that identifies a load balancing capability of the first particular load balancer driver (Porter, table 1, state 1 “underused” The network device is Load balance normally … Resource utilization is low compared to capacity”. [0022] a load balancer only needs to poll each network device under its management for that device's current state [0023] The load balancer may consult the current state of each network device under its management, as illustrated in STEP 220 … the load balancer may poll each network device)
Regarding to claim 8:
The method of claim 7 further comprising:
based on the load balancing capability of the first particular load balancer driver, generating a first table entry in the load balancer table that correlates first request selection instructions to the first load balancer driver based on the load balancing capability of the first particular load balancer driver (Porter, table 1, state 1 “underused” The network device is Load balance normally … Resource utilization is low compared to capacity”. [0023] The load balancer may consult the current state of each network device under its management, as illustrated in STEP 220 … the load balancer may poll each network device. [0025-26] a load balancer may maintain a record (e.g., a table) of the state values of the network devices under its management … Based on the current states of the network devices, the load balancer may select a specific network device to service the request, as illustrated in STEP 230. [0022] Based on the current states of the network devices under its management, the load balancer may determine to which device (e.g., a network device having the "underused", "normal", or "burdened" state) a new request should be sent)
Regarding to claim 9:
The method of claim 8 further comprising:
receiving, from a second particular load balancer driver, second selection information that identifies a load balancing capability of the second particular load balancer driver (Porter, table 1, state 2 “normal” The network device is operating increases in load should be handled without negative effect”. [0022] a load balancer only needs to poll each network device under its management for that device's current state [0023] The load balancer may consult the current state of each network device under its management, as illustrated in STEP 220 … the load balancer may poll each network device)
; and
based on the load balancing capability of the second particular load balancer driver, generating a second table entry in the load balancer table that correlates second request selection instructions to the second particular load balancer driver based on the load balancing capability of the second particular load balancer driver (Porter, table 1, state 2 “normal” The network device is operating normally … increases in load should be handled without negative effect”. [0023] The load balancer may consult the current state of each network device under its management, as illustrated in STEP 220 … the load balancer may poll each network device. [0025-26] a load balancer may maintain a record (e.g., a table) of the state values of the network devices under its management … Based on the current states of the network devices, the load balancer may select a specific network device to service the request, as illustrated in STEP 230. [0022] Based on the current states of the network devices under its management, the load balancer may determine to which device (e.g., a network device having the "underused", "normal", or "burdened" state) a new request should be sent).
Regarding to claim 10:
A system comprising:
one or more computing devices (Porter, fig. 1 “network devices 110), each computing device comprising: a memory (fig.4, memory 404); and
a processor device coupled to the memory (fig.4, processor 402); the one or more computing devices to :
[Rejection rationale for claim 1 is applicable].
Regarding to claim 13:
[Rejection rationale for claim 7 is applicable].

Regarding to claim 14:
[Rejection rationale for claim 8 is applicable].

Regarding to claim 15:
[Rejection rationale for claim 9 is applicable].

Regarding to claim 16:
[Rejection rationale for claim 1 is applicable].

Regarding to claim 19:
[Rejection rationale for claim 7 is applicable].

Regarding to claim 20:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 2-3, 11-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US20120271964), in view of Ansel (US20150081773) .

Regarding to claim 2:
Porter teaches The method of claim 1 wherein causing the subsequent requests that are encompassed by the first request selection instruction directed to the load balancer to be load balanced by the first particular load balancer driver comprises:
initiating the first particular load balancer driver (Porter table 1 “initializing The network device … This network device should transition to the "normal" state shortly once it has completed start-up and self-check. [0026] Based on the current states of the network devices, the load balancer may select a specific network device to service the request); and 
Porter does not explicitly disclose initiating a first listener task that is configured to examine requests directed to the load balancer and send those requests that are encompassed by the first request selection instruction to the first particular load balancer driver.
Ansel teaches initiating a first listener task that is configured to examine requests directed to the load balancer and send those requests that are encompassed by the first request selection instruction to the first particular load balancer driver ([0061-62] routes the request to the node (Node.js instance) 316 … the node determines which Note the request is for and checks with the Helix participant to make sure it is responsible for serving requests for that Note. Note: a node (Node.js instance) checks with the Helix participant per a received request is initiating a first listener task; make sure it is responsible for serving requests is examine requests. [0064] step 406, once the request is received at the appropriate node 316 … Once the client receives a response indicating what Notes instance can serve its requests, the client resends an updated request now also specifying the intended Notes instance. [0050] each instance can listen on a port unique to the physical host on which it is run … polling requests received by the Notes server to the appropriate Notes instance. listening to state changes in nodes … . [0073] the Helix participant 518 … listen for state changes and drop/acquire regions as appropriate. [0075] the Notes served by that instance will be available in read-only mode. In such a case, the node periodically retrieves (every .about.100 ms) updated state information about the cluster and what regions to map to a particular instance). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Ansel and apply them on the teachings of Porter to further implement initiating a first listener task that is configured to examine requests directed to the load balancer and send those requests that are encompassed by the first request selection instruction to the first particular load balancer driver.  One would be motivated to do so because in order to improve better system and method to provide routes the request to the node and the node determines which Node the request is for and checks with the Helix participant to make sure it is responsible for serving requests for that Note (Ansel, [0061-62]).
Regarding to claim 3:
    	Porter disclose The method of claim 1 further comprising:
receiving, by the computing device, a second request directed to the load balancer to load balance requests based on a second request selection instruction (Porter, [0012] load balancing … user requests. [0005] an electronic device receives a request; obtains a current state from each of a plurality of electronic devices; and selects one of the plurality of electronic devices to service the request based on the current state of each of the plurality of electronic devices. [0025] a load balancer may maintain a record (e.g., a table) of the state values of the network devices under its management … consult the states of the network devices upon receiving a request. [0020] "underused" (state) network devices may represent cool spots where this diverted load may be preferentially directed to maintain better overall balance. Also see table 1 for states of devices 110 preferentially directed to load balance requests. [0023] a load balancer may receive a request from, for example, a client, as illustrated in STEP 210);
selecting a second particular load balancer driver from the plurality of load balancer drivers based on the load balancer table (Porter, [0005] selects one of the plurality of electronic devices to service the request based on the current state of each of the plurality of electronic devices [0025-26] a load balancer may maintain a record (e.g., a table) of the state values of the network devices under its management … Based on the current states of the network devices, the load balancer may select a specific network device to service the request, as illustrated in STEP 230. [0012] network devices, such as intermediary network devices or proxy devices … between a client and a backend server, acting as a conduit between the client and the server [0013] each network device 110 is a non-endpoint device. For example, network devices 110 may be network intermediary devices, proxy devices, or caching devices);
initiating the second particular load balancer driver (Porter table 1 “initializing The network device … This network device should transition to the "normal" state select a specific network device to service the request); and
Porter does not explicitly disclose initiating a second listener task that is configured to examine requests directed to the load balancer and send those requests that are encompassed by the second request selection instruction to the second particular load balancer driver concurrently while the requests encompassed by the first request selection instruction directed to the load balancer are load balanced by the first particular load balancer driver.
Ansel teaches initiating a second listener task that is configured to examine requests directed to the load balancer and send those requests that are encompassed by the second request selection instruction to the second particular load balancer driver concurrently while the requests encompassed by the first request selection instruction directed to the load balancer are load balanced by the first particular load balancer driver (Ansel, see fig. 3 for multiple node instances concurrent-access. [0007] concurrent-access collaboration platform. [0024] large volume of user requests during concurrent [0061-62] routes the request to the node (Node.js instance) 316 … the node determines which Note the request is for and checks with the Helix participant to make sure it is responsible for serving requests for that Note. Note: a node (Node.js instance) checks with the Helix participant per a received request is initiating a first listener task; make sure it is responsible for serving requests is examine requests. [0064] step 406, once the request is received at a response indicating what Notes instance can serve its requests, the client resends an updated request now also specifying the intended Notes instance. [0050] each instance can listen on a port unique to the physical host on which it is run … polling requests received by the Notes server to the appropriate Notes instance. [0058] The Helix participant library (of a node instance – see fig 3,5) can, for example, aid in listening to state changes in nodes … . [0073] the Helix participant 518 … listen for state changes and drop/acquire regions as appropriate. [0075] the Notes served by that instance will be available in read-only mode. In such a case, the node periodically retrieves (every .about.100 ms) updated state information about the cluster and what regions to map to a particular instance).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Ansel and apply them on the teachings of Porter to further implement concurrent-access and initiating a second listener task that is configured to examine requests directed to the load balancer and send those requests that are encompassed by the second request selection instruction to the second particular load balancer driver concurrently while the requests encompassed by the first request selection instruction directed to the load balancer are load balanced by the first particular load balancer driver.  One would be motivated to do so because in order to improve better system and method to provide routes the request to the node and the node determines which Node the request is for and checks with the Helix participant to make sure it is responsible for serving requests for that Note (Ansel, [0007][0061-62]).


Regarding to claim 11:
[Rejection rationale for claim 2 is applicable].

Regarding to claim 12:
[Rejection rationale for claim 3 is applicable].

Regarding to claim 17:
[Rejection rationale for claim 2 is applicable].

Regarding to claim 18:
[Rejection rationale for claim 3 is applicable].

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US20120271964) in view of Call (US20070196808)

Regarding to claim 6:
Porter teaches The method of claim 1,
Porter does not teach wherein the first request selection instruction comprises instructions to load balance requests based on content of a particular open systems interconnection (OSI) layer.
 wherein the first request selection instruction comprises instructions to load balance requests based on content of a particular open systems interconnection (OSI) layer ([0121] LVS is a load balancing solution that operates at the transport layer (layer 4 in the OSI model). It essentially functions as a router with special rules for routing requests to specific servers based on load)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings Call and apply them on the teachings of Porter to further implement wherein the first request selection instruction comprises instructions to load balance requests based on content of a particular open systems interconnection (OSI) layer.  One would be motivated to do so because in order to improve better system and method to provide a load balancing solution that operates at the transport layer (layer 4 in the OSI model) (Call [0121]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIEN V DOAN/Examiner, Art Unit 2449          

/VIVEK SRIVASTAVA/           Supervisory Patent Examiner, Art Unit 2449